Case: 1:13-cv-09305 Document #: 197 Filed: 05/15/19 Page 1 of 1 PageID #:2339

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Ismael Salam, et al.
                             Plaintiff,
v.                                                Case No.: 1:13−cv−09305
                                                  Honorable Charles R. Norgle Sr.
Lifewatch, Inc.
                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 15, 2019:


        MINUTE entry before the Honorable Sidney I. Schenkier: Status hearing held.
Defendant's counsel Joseph Lipari appears by telephone conference. The parties report on
the status of discovery. The parties further report that fact discovery has been completed
and that defendant likely will be filing a motion for class de−certification. By agreement,
the Court sets the expert discovery schedule as follows: plaintiff's Rule 26(a)(2) reports
and expert disclosures are due by 6/14/19, defendant's Rule 26(a)(2) reports and expert
disclosures are due by 7/29/19; and all expert depositions are to be completed by 8/30/19.
The matter is set for a status hearing before the magistrate judge on 8/06/19 at 9:00 a.m.
Mailed notice. (jj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
